MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
                                                                     Mar 16 2016, 8:21 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Delmas Sexton, II                                        ALLEN COUNTY PUBLIC
New Castle, Indiana                                      DEFENDER AND P. STEPHEN
                                                         MILLER
                                                         Casey B. Cox
                                                         Micah J. Nichols
                                                         Beers Mallers Backs & Salin, LLP
                                                         Fort Wayne, Indiana
                                                         ATTORNEYS FOR APPELLEE
                                                         ALLEN COUNTY POLICE
                                                         DEPARTMENT, ET AL.
                                                         John O. Feighner
                                                         Andrew L. Teel
                                                         Lindsey C. Swanson
                                                         Haller & Colvin, P.C.
                                                         Fort Wayne, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016        Page 1 of 18
      Delmas Sexton, II,                                       March 16, 2016
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               02A03-1504-CT-124
              v.                                               Appeal from the Allen Superior
                                                               Court
      State of Indiana: Allen County                           The Honorable Terry C.
      Public Defender’s Office, P.                             Shewmaker, Special Judge.
      Stephen Miller as Deputy Public                          Trial Court Cause Nos.
      Defender of Allen County; Allen                          02D01-0712-CT-547
      County Police Department;                                02C01-1011-MI-2010
      Allen County Sheriff’s
      Department; Captain Ron Rayl,
      Allen County Sheriff’s
      Department; Kenneth C. Fries as
      the Sheriff of Allen County;
      Allen County Jail Confinement
      Sergeant Jones-Schild; Allen
      County Jail Confinement
      Corporal Poling; and Allen
      County Jail Confinement Officer
      C. Wall,
      Appellee-Defendants.



      Mathias, Judge.


[1]   Delmas Sexton, II (“Sexton”), an inmate at the New Castle Correctional

      Facility, brought a civil action against the Allen County Public Defender and

      another civil action against the Allen County Police Department (collectively

      “the Allen County Defendants”) alleging civil rights violations based on a

      conspiracy in Allen Superior Court. Sexton appeals the trial court’s grant of

      summary judgment in favor of the the Allen County Defendants and dismissal


      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 2 of 18
      of the cases with prejudice against him. Sexton raises numerous issues on

      appeal, which we restate and renumber as:


              I. Whether the trial court abused its discretion in striking Sexton’s
              response to the Allen County Defendants’ motion for summary
              judgment;


              II. Whether the trial court erred in granting the Allen County
              Defendants’ motion for summary judgment;


              III. Whether the trial court abused its discretion in denying Sexton’s
              motions for change of judge; and,


              IV. Whether the trial court abused its discretion in placing future filing
              restrictions on Sexton.

[2]   We affirm.

                                      Facts and Procedural History


[3]   On December 5, 2007, Sexton filed a complaint against the Allen County

      Public Defender (“public defender case”) alleging that he had been deprived of

      discovery materials and legal mail as part of a conspiracy to keep Sexton in

      prison and unable to represent himself. At the time, Sexton was incarcerated in

      the Allen County Jail on forgery charges, theft charges, and for being a habitual

      offender. On May 23, 2008, the State of Indiana dismissed these charges against

      Sexton.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 3 of 18
[4]   On November 30, 2010, Sexton filed a complaint against the Allen County

      Police Department (“police department case”) alleging violations of the Indiana

      Constitution and the Indiana Public Records Act. After several years of Sexton

      filing voluminous motions, objections, and other documents, the Allen County

      Defendants filed a joint motion for summary judgment, designation of

      evidence, and memorandum in support on October 1, 2014.

[5]   Sexton filed a response to the motion for summary judgment, designation of

      evidence, and memorandum of law with the prison librarian on October 31,

      2014. The CCS reflects that his response was filed on November 7, 2014, but

      was not received by the court until November 21, 2014. In his response, Sexton

      also filed a cross-motion for summary judgment in the police department case.


[6]   Sexton submitted numerous affidavits that alleged a broad criminal conspiracy

      involving all levels of the Indiana judiciary, attorneys, and law enforcement

      officials. He also asserted in these affidavits that officials in the Allen County

      Public Defender’s Office and various attorneys and judges in Northern Indiana

      conspired to frame him for fraud and alter and destroy evidence in that case. He

      then submitted “affidavits of receipt” from several of the same individuals and

      others involved in both the public defender case and the police department case

      claiming that these individuals received large sums of money from an alleged

      Drug Trafficking Organization (“DTO”) to keep Sexton incarcerated and

      deprived of his rights. See e.g. Appellant’s App. p. 736. These affidavits also

      allege that these individuals received large sums of money for trafficking drugs



      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 4 of 18
      and motorcycles, arranging murders, and disposing of dead bodies–all on behalf

      of the DTO.

[7]   Sexton claims that the purpose of this conspiracy is to advance the DTO’s

      objectives of drug and motorcycle trafficking and to keep Sexton incarcerated.1

      According to Sexton, the DTO involves over 150 members, including attorneys,

      law enforcement officials, and judicial officers at the county, state, and federal

      level. Sexton alleges that the DTO makes “snuff” films2 starring state and

      federal judges. Specifically, Sexton alleges without support in any of the

      admissible designated evidence that Judge Shewmaker and U.S. District

      Court Judge Theresa Springman starred in a snuff film where Brookley Louks

      was murdered.

[8]   On December 22, 2014, the Allen County Police Department filed a motion to

      strike Sexton’s cross-motion for summary judgment or alternatively a response

      to Sexton’s cross-motion for summary judgment. On January 6, 2015, the Allen

      County Defendants filed a joint-motion to strike Sexton’s response to

      defendant’s motion for summary judgment, supported by affidavits from the

      individuals denying that they signed and executed the “affidavits of receipt”

      that Sexton submitted in his response. The trial court held a hearing on all




      1
       Sexton is currently incarcerated for a murder conviction at the New Castle Correctional Facility, and his
      projected release date is 2042. See
      http://www.in.gov/apps/indcorrection/ofs/ofs?lname=sexton&fname=delmas&search1.x=0&search1.y=0.
      2
       A “snuff” film is a pornographic movie of an actual murder. See
      http://oxforddictionaries.com/us/definition/american_english/snuff-film.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016          Page 5 of 18
       pending motions on January 12, 2015. At the hearing, Sexton specifically

       accused Special Judge Shewmaker of conspiring with Sexton to arrange the

       murder of U.S. Federal Judge Joan Lefkow and her family on behalf of the

       DTO. Tr. p. 9.

[9]    After the hearing, on January 30, 2015, the Allen County Defendants filed two

       supplemental affidavits supporting the motion to strike Sexton’s response to

       defendants’ motion for summary judgment. In response, on February 18, 2015,

       Sexton filed a verified motion to strike defendants’ affidavits, verified objection

       to defendants’ motion to strike Sexton’s cross-motion for summary judgment,

       verified belated motions for change of judge in both the public defender case

       and the police department case, and a verified motion to permit testimony of

       witnesses at a summary judgment re-hearing in the public defender case.


[10]   On March 6, 2015, the trial court issued an order in both the public defender

       case and the police department case disposing of all pending motions and

       granted summary judgment in favor of the Allen County Defendants. The court

       also struck Sexton’s response to the motion for summary judgment and

       designations of evidence as sham and false pleadings. Further, the trial court

       imposed future filing restrictions on Sexton due to his history as an abusive

       litigant.3 Sexton filed a notice of appeal in both cases. Sexton filed a motion to

       consolidate the appeals, which our court granted on August 18, 2015.




       3
           Sexton has had around fifty cases before our court and our supreme court.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 6 of 18
                           I. Sexton’s Response and Designated Evidence


[11]   Sexton argues that the trial court abused its discretion in striking Sexton’s

       response to the Allen County Defendants’ motion for summary judgment and

       designated evidence. “The trial court has broad discretion in ruling on the

       admissibility of evidence.” Kroger Co. v. Plonski, 930 N.E.2d 1, 5 (Ind. 2010)

       (quoting Price v. Freeland, 832 N.E.2d 1036, 1039 (Ind. Ct. App. 2005)). Also,

       “[t]his discretion extends to rulings on motions to strike affidavits on the

       grounds that they fail to comply with the summary judgment rules.” Id.


[12]   In his response to Defendants’ motion for summary judgment, Sexton

       submitted his own affidavit along with the affidavits of several other individuals

       allegedly involved in the conspiracy in his designated evidence. The trial court

       determined that Sexton’s response and designated evidence was untimely and

       therefore inadmissible. Under Indiana Trial Rule 56(C), “[a]n adverse party

       shall have thirty (30) days after service of the motion to serve a response and

       any opposing affidavits.”

[13]   The Allen County Defendants filed their motion for summary judgment on

       October 1, 2014. The CCS reflects that Sexton filed his response on November

       7, 2014, and that the court received it on November 21, 2014. However, the

       prison librarian certified and signed the response on October 31, 2014. Sexton

       argues that his response was timely under the prison mailbox rule.


[14]   Under the prison mailbox rule, the date a pro se prisoner delivers notice of

       appeal to prison authorities should be considered the date of filing as opposed

       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 7 of 18
       to the date of receipt. Morales v. State, 19 N.E.3d 292, 296 (Ind. Ct. App. 2014).

       However, our supreme court in Dowell v. State, 922 N.E.2d 605, 609 (Ind. 2010),

       specifically noted that the timing for motions to correct error under the Indiana

       Trial Rules is different than for notices of appeal and that, if independently

       verifiable means like registered mail or third-party carrier are not used, filing of

       a motion to correct error occurs on the date the filing is in the hands of the

       clerk. Id. Like a motion to correct error, a response to a summary judgment

       motion is governed by the Indiana Trial Rules. Because Sexton’s response was

       sent via regular mail and considered filed with the clerk on November 7, 2014,

       it is untimely, as the trial court determined.


[15]   Even if Sexton’s response and designated evidence were timely, his claims are

       frivolous under Indiana Code section 34-58-1-2. The statute provides in relevant

       part:

               (a) A court shall review a complaint or petition filed by an
               offender and shall determine if the claim may proceed. A claim
               may not proceed if the court determines that the claim:


                       (1) is frivolous;


                       (2) is not a claim upon which relief may be granted; or


                       (3) seeks monetary relief from a defendant who is immune
                       from liability for such relief.


               (b) A claim is frivolous under subsection (a)(1) if the claim:



       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 8 of 18
                       (1) is made primarily to harass a person; or


                       (2) lacks an arguable basis either in:


                                (A) law; or


                                (B) fact.


       In Smith v. Wrigley, our court adopted the United States Supreme Court’s

       interpretation of factually frivolous claims as those “describing fantastic

       or delusional scenarios.” 908 N.E.2d 354, 358 (Ind. Ct. App. 2009). For

       example, fantastic or delusional claims may include those involving

       “little green men, a recent trip to Pluto, or experiences in time travel.”

       See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1959 (2009). As such, a plaintiff’s

       claim should not be dismissed as frivolous “simply because the court

       finds the plaintiff’s allegations unlikely.” See Denton v. Hernandez, 504

       U.S.25, 33 (1992).


[16]   Sexton’s complaints detail an elaborate conspiracy of civil rights violations

       against him. He alleges that over 150 county, state, and federal officials are

       members of the Drug Trafficking Organization. He claims that the DTO’s

       purpose is to traffic drugs and motorcycles and to make “snuff” films starring

       members of the judiciary. Sexton believes that members of the Allen County

       Public Defender and Allen County Police Department wanted to keep him

       incarcerated because of his prior involvement with the DTO. Sexton even

       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 9 of 18
       accused Special Judge Shewmaker of paying him to facilitate the murder of

       Federal Judge Joan Lefkow and her family.

[17]   All of the affidavits Sexton submitted in his designated evidence were

       handwritten in the same or similar handwriting. It is entirely unlikely that over

       ten different individuals would have the same handwriting or would submit

       handwritten documents, given the pervasiveness of computer technology in

       modern society. Further, the Allen County Defendants supported their motion

       to strike Sexton’s response to defendants’ motion for summary judgment with

       affidavits from these same individuals denying that they received money from

       the DTO or signed and executed “affidavits of receipt.” Even more, the

       signatures provided in Sexton’s “affidavits of receipt” do not match the

       signatures in the affidavits presented by Allen County Defendants.


[18]   Although Sexton submitted his own affidavit detailing the conspiracy against

       him, his delusion is the only evidence that any of these events actually occurred.

       His self-serving affidavit was accompanied by patently false and forged

       affidavits that destroy his personal credibility. Moreover, his case has proceeded

       to the summary judgment stage of litigation, allowing him the opportunity to

       present evidence supporting his claims. See Smith, 908 N.E.2d at 359.


[19]   In the case before us, Sexton’s claims are not just unlikely; his claims are

       outrageous. He alleges that over 150 officials are involved in an organization

       that traffics drugs and creates pornographic films, starring judges, where people

       are murdered. Sexton claims that these individuals are involved in a conspiracy


       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 10 of 18
       to keep him incarcerated. Sexton also undoubtedly filed these complaints to

       harass Allen County officials, as he has filed twenty-seven complaints in Allen

       County since 2002. We have no difficulty concluding as a matter of law that

       Sexton’s claims are frivolous under Indiana Code Section 34-58-1-2.

[20]   For all of these reasons, the trial court did not abuse its discretion in striking

       Sexton’s response to the Allen County Defendants’ motion for summary

       judgment.

                                           II. Summary Judgment


[21]   Sexton also argues that the trial court erred in granting the Allen County

       Defendants’ motion for summary judgment. Our standard of review of

       summary judgment appeals is well established:


               When reviewing a grant of summary judgment, our standard of
               review is the same as that of the trial court. Considering only
               those facts that the parties designated to the trial court, we must
               determine whether there is a genuine issue as to any material fact
               and whether the moving party is entitled to judgment as a matter
               of law. In answering these questions, the reviewing court
               construes all factual inferences in the nonmoving party’s favor
               and resolves all doubts as to the existence of a material issue
               against the moving party. The moving party bears the burden of
               making a prima facie showing that there are no genuine issues of
               material fact and that the movant is entitled to judgment as a
               matter of law. Once the movant satisfies the burden, the burden
               shifts to the nonmoving party to designate and produce evidence
               showing the existence of a genuine issue of material fact.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 11 of 18
       Likens v. Prickett’s Properties, Inc., 943 N.E.2d 816, 820 (Ind. Ct. App. 2011)

       (citations and internal quotations omitted). We will reverse if the law has been

       incorrectly applied to the facts. Woodruff v. Indiana Family and Social Services

       Admin., 964 N.E.2d 784, 790 (Ind. 2012). Otherwise, we will affirm a grant of

       summary judgment upon any theory supported by evidence in the record. Id

       (citing Wagner v. Yates, 912 N.E.2d 805, 811 (Ind. 2009)).


[22]   After the trial court struck Sexton’s response and designated evidence as

       untimely and as a sham and false pleading, he was left with no evidence to

       carry his burden to defeat the Allen County Defendants’ motion for summary

       judgment. Therefore, the trial court properly granted summary judgment in

       favor of the Allen County Defendants.

                               III. Belated Motion for Change of Judge


[23]   Further, Sexton argues that the trial court abused its discretion in denying

       Sexton’s belated motions for change of judge. He specifically claims that Judge

       Shewmaker has a bias against him because they participated in murder and

       drug deals together as members of the DTO.


[24]   A motion for change of judge is governed by Indiana Trial Rule 76, which

       provides in relevant part:


               (B) In civil actions, where a change may be taken from the judge,
               such change shall be granted upon the filing of an unverified
               application or motion without specifically stating the ground


       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 12 of 18
               therefor by a party or his attorney. Provided, however, a party
               shall be entitled to only one [1] change from the judge.


                                                     *****

               (C) In any action except criminal no change of judge or change
               of venue from the county shall be granted except within the time
               herein provided. Any such application for change of judge (or
               change of venue) shall be filed not later than ten [10] days after
               the issues are first closed on the merits. Except:


               (6) if the moving party first obtains knowledge of the grounds for
               change of venue from the county or judge after the time above
               limited, he may file said application, which must be verified
               personally by the party himself, specifically alleging when the
               cause was first discovered, how discovered, the facts showing the
               grounds for a change, and why such cause could not have been
               discovered before by the exercise of due diligence. Any opposing
               party shall have the right to file counter-affidavits on such issue
               within ten [10] days, and the ruling of the court may be reviewed
               only for abuse of discretion.


[25]   Under Indiana Trial Rule 76, a party is entitled to one change of judge. As the

       trial court noted in its order, Sexton has filed multiple motions for change of

       judge that were not within the time limitations required by the rule. If the

       motion is not within the time limitations, we review the trial court’s ruling on a

       motion for change of judge for an abuse of discretion. See Moore v. Liggins, 685

       N.E.2d 57, 62 (Ind. Ct. App. 1997). An abuse of discretion occurs when the

       trial court’s decision is against the logic and effect of the facts and




       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 13 of 18
       circumstances before it. Mann v. Russell’s Trailer Repair, Inc., 787 N.E.2d 922,

       925 (Ind. Ct. App. 2003).

[26]   The law presumes that a judge is unbiased and unprejudiced in the matters that

       come before the judge. James v. State, 716 N.E.2d 935, 940 (Ind. 1999). Sexton

       claims that the trial court is biased against him because Judge Shewmaker

       helped Sexton facilitate the murder of Judge Joan Lefkow and her family in

       2004 and 2005. When Sexton made this statement at the January 12, 2015

       hearing, Judge Shewmaker responded, “That’s absolutely ridiculous.” Tr. p. 9.


[27]   Sexton argues that Judge Shewmaker should have disqualified himself because

       of their prior relationship. However, the only evidence that Sexton presents that

       Judge Shewmaker is biased or prejudiced against him is based on Sexton’s

       grand delusion and unsupported by any credible, corroborating evidence.

       Therefore, we cannot say that the trial court abused its discretion in denying

       Sexton’s belated motions for change of judge.

                                      IV. Future Filing Restrictions


[28]   Finally, Sexton contends that the trial court abused its discretion by imposing

       future filing restrictions on him. He asserts that the record does not support that

       he is an abusive, prolific filer.


[29]   There is no right to engage in abusive litigation, and the state has a legitimate

       interest in the preservation of valuable judicial and administrative resources.

       Zavodnik v. Harper, 17 N.E.3d 259, 264 (Ind. 2014). The Indiana General


       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 14 of 18
       Assembly and our supreme court have given the courts of this state tools to deal

       with abusive litigation practices. Id.


[30]   First, Indiana Code section 34-52-1-1(b) (2008) allows a court in a civil action

       to award attorney's fees to the prevailing party if the court finds that the other

       party asserted a claim that was frivolous, unreasonable, or groundless, or

       litigated an action in bad faith. Id. Because the threat of monetary sanctions

       may do little to deter abusive litigants who are essentially judgment-proof, the

       Indiana General Assembly has also enacted procedures to prevent abusive civil

       litigation by criminal “offenders.” Id. Indiana Code section 34-58-1-2 (2008)

       authorizes a court to review an offender’s claim and bar it from going forward if

       it is frivolous (that is, made primarily to harass or lacking an arguable basis in

       law or fact), is not a claim on which relief may be granted, or seeks monetary

       damages from a defendant who is immune from such relief. Id.


[31]   “The courts of this state, after due consideration of an abusive litigant’s entire

       history, may fashion and impose reasonable conditions and restrictions [],

       guided by those in statutes, rules and cases [], on the litigant’s ability to

       commence or continue actions in this state that are tailored to the litigant’s

       particular abusive practices.” Id. at 266; see also Sumbry v. Misc. Docket Sheet for

       Year 2003, 811 N.E.2d 457 (Ind. Ct. App. 2014). A court may be justified in

       imposing restrictions such as the following:


           •   Require the litigant to accompany future pleadings with an affidavit
               certifying under penalty of perjury that the allegations are true to the best
               of the litigant’s knowledge, information, and belief;

       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 15 of 18
           • Direct the litigant to attach to future complaints a list of all cases
             previously filed involving the same, similar, or related cause of action;
           • Direct that future pleadings will be stricken if they do not meet the
             requirements that a pleading must contain “a short and plain statement
             of the claim showing that the pleader is entitled to relief” and that
             “[e]ach averment of a pleading shall be simple, concise, and direct.” T.R.
             8(A)(1) and (E)(1);
           • Require the litigant to state clearly and concisely at the beginning of a
             motion the relief requested;
           • Require the litigant to provide specific page citations to documents
             alleged by the litigant to support an argument or position;
           • Limit the litigant’s ability to request reconsideration and to file repetitive
             motions;
           • Limit the number of pages or words of pleadings, motions, and other
             filings;
           • Limit the length of the title that may be used for a filing;
           • Limit the amount or length of exhibits or attachments that may
             accompany a filing;
           • Instruct the clerk to reject without return for correction future filings that
             do not strictly comply with applicable rules of procedure and conditions
             ordered by the court.

       Zavodnik, 17 N.E.3d at 268-69 (citing Procup v. Strickland, 792 F.2d 1069,

       1072-73 & 1073 n. 9 (11th Cir. 1986)).


[32]   Sexton has filed voluminous, repetitive motions, objections, and other

       documents. He has repeatedly filed pleadings that the trial court advised Sexton

       are inadmissible, and many of his “supporting” documents are massive,

       disorganized, repetitive, defective, lacking in merit, and even illegible at times.

       Our own court has witnessed these same practices in the pleadings, motions,

       and supporting documents submitted in Sexton’s appeal. Furthermore, Sexton

       has litigated over fifty cases before our court and our supreme court and has
       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 16 of 18
       filed approximately twenty-seven complaints in Allen County since 2002.

       Sexton’s tactics cause unnecessary confusion and burden to court staff and

       opposing parties.


[33]   Here, the trial court imposed the following future filing restrictions on Sexton

       due to his history of abusive litigation practices:


           A) Petitioner is required to accompany future pleadings with an affidavit
           containing his original signature certifying under penalty of perjury that the
           allegations are true to the best of the Petitioner’s knowledge, information,
           and belief;

           B) Petitioner is required to attach to all future complaints a list of all cases
           previously filed involving the same, similar, or related causes of action;

           C) Petitioner is advised that future pleadings will be stricken and deemed
           unacceptable if they do not meet the requirements that a pleading must
           contain “a short and plain statement of the claim showing that the pleader is
           entitled to relief" and that each averment of any pleading shall be concise,
           simple, and direct pursuant to Ind. Trial Rule 8(A)(1) and (E)(1);

           D) Petitioner is required to state clearly and concisely at the beginning of a
           motion the relief requested;

           E) Petitioner is required to provide specific page citations to documents
           alleged by the Petitioner to support an argument or position;

           F) Petitioner is limited to filing one (1) request for reconsideration and may
           not file any repetitive motions;

           G) Petitioner shall not present any filing in excess of five (5) pages, including
           pleadings, motions, and other filings;

           H) Petitioner is required to title any filing in a short and concise manner that
           incorporates not more than two (2) lines.
       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 17 of 18
           I) Petitioner is limited to including exhibits and/or attachments that
           accompany any filing to five (5) pages in length;

           J) Petitioner is advised that the court has instructed the Clerk to reject
           without return for correction future filings that do not strictly comply with
           the applicable rules of procedure and the conditions herein ordered by the
           court.

       Appellant’s App. pp. 38-39.


[34]   Based on Sexton’s litigation history, we conclude without hesitation that he is

       an abusive litigant. The restrictions the trial court imposed on Sexton are nearly

       identical to the restrictions that our supreme court approved of in Zavodnik. We

       conclude that the trial court properly imposed future filing restrictions on

       Sexton that protect his access to courts but also preserves valuable judicial and

       administrative resources.

                                                   Conclusion


[35]   The trial court properly struck Sexton’s response to Allen County Defendants’

       motion for summary judgment and did not err in granting summary judgment

       in favor of the Allen County Defendants. Further, the trial court did not abuse

       its discretion in denying Sexton’s motion for change of judge or by placing

       future filing restrictions on Sexton after determining that he is an abusive

       litigant.


[36]   Affirmed.


       Kirsch, J., and Brown, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CT-124 | March 16, 2016   Page 18 of 18